Name: Council Directive 91/69/EEC of 28 January 1991 amending Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries, in order to include ovine and caprine animals
 Type: Directive
 Subject Matter: animal product;  trade;  means of agricultural production;  health;  cooperation policy
 Date Published: 1991-02-19

 Avis juridique important|31991L0069Council Directive 91/69/EEC of 28 January 1991 amending Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries, in order to include ovine and caprine animals Official Journal L 046 , 19/02/1991 P. 0037 - 0039 Finnish special edition: Chapter 3 Volume 36 P. 0173 Swedish special edition: Chapter 3 Volume 36 P. 0173 COUNCIL DIRECTIVE of 28 January 1991 amending Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries, in order to include ovine and caprine animals (91/69/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 91/68/EEC (4) lays down the veterinary inspection conditions governing intra-Community trade in ovine and caprine animals; whereas in order to enable that trade to develop harmoniously, common rules should be laid down as regards imports from third countries; Whereas Directive 72/462/EEC (5), as last amended by Directive 90/425/EEC (6), lays down health and veterinary inspection requirements for the importation of bovine animals and swine, fresh meat or meat products from third countries; Whereas ovine and caprine animals belong, together with bovine animals, to the Bovidae family and are susceptible to the same diseases; whereas the Community's livestock is thus exposed to a similar risk in respect of imports from third countries; whereas reference should therefore generally be made to the rules laid down in Directive 72/462/EEC, subject to any changes which may be required in the light of the special characteristics of ovine and caprine animals, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 72/462/EEC is hereby amended as follows: 1. The title is replaced by the following: 'Council Directive of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries'. 2. In Article 1 (1), the following is added as a second indent: '- domestic ovine or caprine animals for breeding, rearing, fattening or slaughter.' 3. In Article 2, the first paragraph is replaced by the following: 'For the purposes of this Directive, the definitions given in Articles 2 of Directives 64/432/EEC, 64/433/EEC and in Council Directive 72/461/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (7), all these Directives, as last amended by Directive 89/662/EEC (8), by Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (9) as last amended by Directive 89/662/EEC, and by Directive 91/68/EEC (10), shall apply as necessary.(11) OJ No L 302, 31. 12. 1972, p. 24. (12) OJ No L 395, 30. 12. 1989, p. 13. (13) OJ No L 26, 31. 1. 1977, p. 85. (14) OJ No L 46, 19. 2. 1991, p. 19.' 4. In the third paragraph of Article 2, point (c) is replaced by the following: '(c) "third country" means a country in which Directives 64/432/EEC, 64/433/EEC, 77/99/EEC and 91/68/EEC do not apply;'. 5. In the third paragraph of Article 2, point (e) is replaced by the following: '(e) "holding" means an officially supervised agricultural, industrial or commercial undertaking situated in the territory of a third country, on which bovine animals or swine, for breeding, production or slaughter, or ovine or caprine animals for breeding, rearing, fattening or slaughter are regularly kept or bred;'. 6. In Article 3 (1) and the first subparagraph of Article 3 (2), 'bovine animals and swine' is replaced by 'bovine, ovine and caprine animals and swine'. 7. The title of Chapter II is replaced by the following: 'CHAPTER II: Importation of bovine, ovine and caprine animals and swine'. 8. The first indent of Article 6 (a) is supplemented by the following: 'Peste des petits ruminants, Epizootic Haemorrhagic Disease, sheep pox, goat pox and Rift Valley Fever'. 9. Article 8 (2) is replaced by the following: '2. It may be decided, in accordance with the procedure laid down in Article 29, that authorizations are to be confined to particular species, to bovine animals or swine for slaughter, breeding or production, to ovine or caprine animals for breeding, rearing, fattening or slaughter or to animals intended for particular purposes, or that all necessary animal health measures are to be applied after importation. In the case of animals for breeding, rearing, production or fattening, requirements imposed pursuant to this paragraph may vary from one Member State to another in order to take account of the special provisions for the benefit of Member States in the framework of intra-Community trade.' 10. Article 8 (3) is replaced by the following: '3. With regard to fixing animal health conditions in accordance with paragraph 1: - the standards laid down in Annex A of Directive 64/432/EEC shall apply as the reference basis for bovine tuberculosis, bovine and swine brucellosis, - the standards laid down in Articles 4, 5 and 6, or pursuant to Article 7 or 8, and those contained in Annex A of Directive 91/68/EEC, shall apply as the reference basis for the disease to which ovine and caprine animals are susceptible. It may be decided, in accordance with the procedure laid down in Article 29, on a case-by-case basis to derogate from those standards where the third country concerned provides similar animal health guarantees; in that case, animal health conditions at least equivalent to those in the said Articles or Annex shall be laid down in accordance with the same procedure in order to permit the entry of such animals into Community herds or flocks.' 11. In Article 9, 'bovine animals and swine' is replaced by 'bovine, ovine and caprine animals and swine'. 12. In Article 10, in the introductory part of the first paragraph, 'bovine animals and swine' is replaced by 'bovine, ovine and caprine animals and swine'. 13. In the first paragraph of Article 10, point (a) is replaced by the following: '(a) six months in the case of bovine animals or swine, for breeding or production and of ovine or caprine animals for rearing, breeding or fattening;' 14. The first subparagraph of Article 11 (1) is replaced by the following: '1. Member States shall not authorize the importation of bovine, ovine or caprine animals or swine unless a certificate drawn up by an official veterinarian of the exporting third country is produced.' 15. Article 11 (1) (d) is replaced by the following: '(d) attest that the bovine, ovine or caprine animals or swine meet the requirements of this Directive and those laid down pursuant to this Directive with regard to importation from third countries;' 16. Article 12 (1) is replaced by the following: '1. Member States shall ensure that domestic bovine, ovine and caprine animals and domestic swine are subjected immediately upon arrival in the territory of the Community to an animal health inspection carried out by an official veterinarian, whatever the customs procedure under which they were declared.' 17. The introductory sentence of Article 12 (2) is replaced by the following: '2. Member States shall ensure that bovine, ovine and caprine animals and swine are prohibited from movement within the Community if, during the inspection prescribed in paragraph 1, it is found that:' 18. The third indent of Article 12 (2) is replaced by the following: '- the conditions laid down in this Directive and contained in Annexes A to D to Directive 64/432/EEC and those laid down in Article 4, 5 or 6, or fixed pursuant to Article 7 or 8, and those contained in Annex A to Directive 91/68/EEC have not been complied with by the exporting third country;' 19. Article 12 (4) is replaced by the following: '4. The certificate accompanying bovine, ovine or caprine animals and swine on importation must, following the animal health inspection (import inspection), include a statement clearly indicating whether the animals have been admitted or refused entry.' 20. Article 27 (1) (a) is replaced by the following: '(a) the frontier inspection posts for the importation of bovine, ovine or caprine animals and swine;' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1992. They shall notify the Commission thereof forthwith. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 January 1991. For the Council The President J.-C. JUNCKER (1) OJ No C 48, 27. 2. 1989, p. 36.(2) OJ No C 96, 17. 4. 1989, p. 187.(3) OJ No C 194, 31. 7. 1989, p. 9.(4) See page 19 of this Offical Journal.(5) OJ No L 302, 31. 12. 1972, p. 28.(6) OJ No L 224, 18. 8. 1990, p. 29.